DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on November 3, 2021 has been entered.

Status
This instant application No. 16/290,479 has claims 1-20 pending.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7, 9, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (Pub. No. US2019/0354389) in view of Baughman et al. (Pub. No. US2019/0243907) in view of Luo (Pub. No. US2019/0347121).
Regarding claims 1 and 14, Du discloses the following: 
A method performed by a computing system, the method comprising, 
with a computing system, storing a first container image, the first container image defined by a first set of layers; 
(Du teaches, with a computing system, storing a first container image [0026, 0028], e.g. “Container host node 130 can include container image repository 132 having e.g. a container image registry 2322 and container image area 2324 for storing stored container images” [0025], the first container image defined by a first set of layers [0035; Claim 7 of Du]. 
Listed below are further evidence of the first set of layers defining the first container image: 
“For example, referring to FIG. 1A, container image registry provisioning process 134 can be run so that container image registry 2322 includes decision data structure 2323 as set forth in FIG. 1A. Decision data structure 2323 can associate container image IDs to layer IDs that specify layers that define particular container images that are specified by container image IDs.” [0035]
“…wherein the first subset of content of the first container image is layer content of the first container image, the layer content having an associated layer ID and an associated layer directory of the system memory for storing the first subset of content of the first container image” [Claim 7 of Du])
with the computing system, storing a second container image, the second container image defined by a second set of layers, the second set of layers having at least one file in common with a file in the first set of layers; 
Du teaches, with the computing system, storing a second container image [0028], the “second container image” [0037] defined by a second set of layers [0035, 0042], the second set of layers having at least one file in common with a file in the first set of layers [0078; FIGS. 5J], e.g. “In the example of FIG. 5J, Image A is the subject image, the operation image is specified to be image B, and the atomic action depicted is the "merge" atomic action. In the described example, Image A and Image B can have a common layer therebetween. Namely, the layer having the layer ID layer jVnuZm.” [0076])
with the computing system, performing an analysis of the first set of layers and the second set of layers, 
(Du teaches with the computing system, performing an analysis, cited as “performance of extracting of binary data and/or text data content from a container image” using “atomic actions” [0048] such as a “merge” action [0078] that “can have associated rules” [0048], of the first set of layers and the second set of layers [0078])
with the computing system, using the analysis to create a new set of layers such that both the first container image and the second container image can be derived from the new set of layers, the new set of layers comprising at least one new layer that includes files from corresponding layers of both the first container image and the second container image.  
***CLAIM INTERPRETATION: 
“Create a new set of layers such that both the first container image and the second container image can be derived from the new set of layers.  Derived as used herein, appears to be created, thus the first and second container images are created from the new set of layers.”
(Du teaches, with the computing system, using the analysis to create a new set of layers – see outputted images of [FIG. 5J or FIG. 5K] such that both the first container image and the second container image can be derived from the new set of layers via a “merge operation” [0078], the new set of layers 
As cited by Du: 	
“Based on Image A and Image B having a common layer, the output image, NEW image output by the specified "merge" atomic action can be absent of content expressing the common layer twice and can include content expressing the common layer only once by operation of the "merge" atomic action” [0078]. 
Du teaches create a new set of layers in a new output image such that both the first container image and the second container image can be created from the new set of layers, as a result [0078] – see FIGURES 5J and 5K below:

    PNG
    media_image1.png
    602
    760
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    524
    749
    media_image2.png
    Greyscale






Derived as used herein, appears to be created, thus the first and second container images are created from the new set of layers. 
[Wingdings font/0xE0] for the first container image, e.g. “Image A is the subject image” [0078]
[Wingdings font/0xE0] for the second container image, e.g. “the operation image is specified to be image B” [0078]
[Wingdings font/0xE0] for deriving a new set of layers containing files from layers of the first container image and files from layers of the second container image, e.g. “Based on Image A and Image B having a common layer, the output image, NEW image output by the specified "merge" atomic action can be absent of content expressing the common layer twice and can include content expressing the common layer only once by operation of the "merge" atomic action… Image B and Image A have three common layers in the described example of FIG. 5K. Thus, in accordance with the described rule of a "merge" atomic action, the output image NEW image can include binary data and/or text data content defining the common layers only once” [0078]. 
For the record, the files are represented as the cited “binary data and/or text data content” [0078])

However, Du does not disclose the following:
the analysis comparing characteristics of files in the first set of layers and files in the second set of layers to determine similarity, wherein the characteristics comprise one or more of a name, a file size, a creation date, or a creation time;
Nonetheless, this feature would have been made obvious, as evidenced by Baughman.
(Baughman teaches that the analysis comparing characteristics of files in the first set of layers and files in the second set of layers [0047, 0099-0103], e.g. “the computer determines that the top volume does not contain a matching file having the particular file characteristic corresponding to the requested file” [0099], “the computer identifies a set of one or more files in the lower volumes that substantially match the requested file having the particular file characteristic” [0101], and “The set of ranked files in the lower volumes that substantially match the requested file having the particular file characteristic may be, for example, ranked list of substantially similar files” [0102], to determine similarity “such that the highest-ranking file that substantially matches the requested file having the particular file characteristic is accessible in the top volume” [0103], wherein the characteristics comprise a name, e.g. “A file characteristic may be, for example, a file name that corresponds to a particular file in files 250” [0046]. 
Baughman is cited as a concept of similarity measures: “Similarity measures 254 represent how closely files within layered volumes 248 match file request 220. If volume file manager 218 does not find an exact match for file request 220 in the top layer volume, then volume file manager 218 determines a set of one or more substantially similar files within lower layer volumes based on generated similarity measures 254” [0047])
Evidence of this comparing step of Baughman can be combined with the analysis step of Du, in order to yield predictable results. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Du with the teachings of Baughman. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results.
It would have been recognized that adding this comparing step of Baughman would lead to the following result: “the computer displays the highest-ranking file that substantially matches the file having the particular file characteristic on the client device via the network” [0103 – Baughman].

However, Du in view of Baughman does not disclose the following:
(1)	and with the computing system, providing a copy of the first container image using a first subset of the new set of layers; and 
(2)	with the computing system, providing a copy of the second container image using a second subset of the new layers, the second subset being different than the first subset.
Nonetheless, this feature would have been made obvious, as evidenced by Luo.
(1) (Luo teaches, with the computing system, building or providing a copy of the first container image [Abstract; 0049] using a first subset of the new set of layers [0050; FIGS. 4 thru 6], e.g. “The container image build file of Table A includes six commands, each of which creates a layer. The FROM statement creating a layer from the "ubuntu 16.04" container image. The container image "ubuntu 16.04" can refer to a layer specific image stored on central container image repository 140. The first and second RUN statements install "nginx" and "tomcat" layers respectively. The COPY command adds files from a local directory. The WORKDIR statement sets a working directory for an ensuing CMD statement and the CMD statement builds a custom application. A container image built using the container image build file of table A is illustrated graphically in FIG. 5 (image file ID IA001)” [0050])
(2) (Luo teaches, with the computing system, building or providing a copy of the second container image, e.g. “current images are included in newly built container images” [0062], using a second subset of the new layers [0059, 0067], the second subset being different than the first subset [0064-0066; FIGS. 4 thru 6], e.g. “specify the container image having the container image ID "ubuntu 14.04" as a remaining container image for obtaining. Container host node 130B can determine that the container image specified in the first two rows of Table C is matching according to a first criterion based on these identified containers having a common container image ID. However, applying a second matching criterion, container host node 130B can exclude and filter out the container image indicated in the first row of Table C based on that specified container image being an older version of the container image. Container host node 130B can determine that the row 2 specified container image of Table B is a newer version the container image based on row 1 and row 2 having mismatched container image hashtag IDs and based on the second row having a more recent timestamp than the first row” [0064])
The teachings of Luo to provide copies of container images suggest that suggest such copies can be provided using a new set of layers from layers of Du in view of Baughman.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Du in view of Baughman with the teachings of Luo. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply Rationale G of teaching, suggestion, and motivations (TSM) – see MPEP 2143, Section I.
Luo].
Regarding claims 2 and 15, Du in view of Baughman in view of Luo discloses the following: 
wherein the new set of layers includes a layer having a file from a layer of the first set of layers and a file from the second set of layers.  
(Du teaches that the new set of layers includes a layer having a file from a layer of the first set of layers and a file from the second set of layers [0058-0059])
Regarding claim 7, Du in view of Baughman in view of Luo discloses the following: 
wherein the computing system comprises a database for storing container image layers.  
(Du teaches that the computing system comprises a database for storing container image layer, e.g. “Metadata of container image registry 2402 in some embodiments can include data specifying the content of various layer(s) of container image having one or more layer. Container image area 2404 can include one or more container image database and in one embodiment can store container images made available from different sources” [0030])
Regarding claim 9, Du discloses the following: 
A method performed by a computing system, the method comprising: 
storing a plurality of container images, each container image derived from a unique set of layers; 
(Du teaches storing a plurality of container images [0026, 0028], e.g. “Container host node 130 can include container image repository 132 having e.g. a container image registry 2322 and container image area 2324 for storing stored container images” [0025], each container image derived from a unique set of layers [0035, 0076; Claim 7 of Du]. 
analyzing the sets of layers for each of the plurality of container images to determine common files within the layers; and 
Du teaches analyzing the sets of layers for each of the plurality of container images – by using “atomic actions” that “can have associated rules” [0048] – to determine common files within the layer [0078])
creating a new set of layers from which each of the plurality of container images can be built, the new set of layers comprising at least one new layer that includes files from corresponding layers of both the first container image and the second container image.  
(Du teaches creating a new set of layers – see outputted images of [FIGS. 5J or 5K] from which each of the plurality of container images can be built [0078-0079; FIGS. 5J and 5K], e.g. “Based on Image A and Image B having a common layer, the output image, NEW image output by the specified "merge" atomic action can be absent of content expressing the common layer twice and can include content expressing the common layer only once by operation of the "merge" atomic action” [0078]. 
The following citations are also provided by Du:
[Wingdings font/0xE0] for the first container image, e.g. “Image A is the subject image” [0078]
[Wingdings font/0xE0] for the second container image, e.g. “the operation image is specified to be image B” [0078]
[Wingdings font/0xE0] for the first container image and the second container image can be derived from the new set of layers, e.g. “Based on Image A and Image B having a common layer, the output image, NEW image output by the specified "merge" atomic action can be absent of content expressing the common layer twice and can include content expressing the common layer only once by operation of the "merge" atomic action… Image B and Image A have three common layers in the described example of FIG. 5K. Thus, in accordance with the described rule of a "merge" atomic action, the output image NEW image can include binary data and/or text data content defining the common layers only once” [0078])

However, Du does not disclose the following:
analyzing the sets of layers for each of the plurality of container images to determine common files within the layers, the analyzingcomparing characteristics of files in the first set of layers and files the second set of layers to determine similarity, wherein the characteristics comprise one or more of a name, a file size, a creation date, or a creation time; 
Nonetheless, this feature would have been made obvious, as evidenced by Baughman.
(Baughman teaches that the analysis comparing characteristics of files in the first set of layers and files in the second set of layers [0047, 0099-0103], e.g. “the computer determines that the top volume does not contain a matching file having the particular file characteristic corresponding to the requested file” [0099], “the computer identifies a set of one or more files in the lower volumes that substantially match the requested file having the particular file characteristic” [0101], and “The set of ranked files in the lower volumes that substantially match the requested file having the particular file characteristic may be, for example, ranked list of substantially similar files” [0102], to determine similarity “such that the highest-ranking file that substantially matches the requested file having the particular file characteristic is accessible in the top volume” [0103], wherein the characteristics comprise a name, e.g. “A file characteristic may be, for example, a file name that corresponds to a particular file in files 250” [0046]. 
The comparing step of Baughman is cited as a concept of similarity measures: “Similarity measures 254 represent how closely files within layered volumes 248 match file request 220. If volume file manager 218 does not find an exact match for file request 220 in the top layer volume, then volume file manager 218 determines a set of one or more substantially similar files within lower layer volumes based on generated similarity measures 254” [0047])
Evidence of this comparing step of Baughman can be combined with the analysis step of Du, in order to yield predictable results. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Du with the teachings of Baughman. 
The prima facie case of obviousness would have been the same as that of claims 1 and 14.

However, Du in view of Baughman does not disclose the following:
(1)	providing a copy of the first container image using a first subset of the new set of layers; and 
(2)	providing a copy of the second container image using a second subset of the new layers, the second subset being different than the first subset.
Nonetheless, this feature would have been made obvious, as evidenced by Luo.
(1) (Luo teaches building or providing a copy of the first container image [Abstract; 0049] using a first subset of the new set of layers [0050; FIGS. 4 thru 6], e.g. “The container image build file of Table A includes six commands, each of which creates a layer. The FROM statement starts out by creating a layer from the "ubuntu 16.04" container image. The container image "ubuntu 16.04" can refer to a layer specific image stored on central container image repository 140. The first and second RUN statements install "nginx" and "tomcat" layers respectively. The COPY command adds files from a local directory. The WORKDIR statement sets a working directory for an ensuing CMD statement and the CMD statement builds a custom application. A container image built using the container image build file of table A is illustrated graphically in FIG. 5 (image file ID IA001)” [0050])
(2) (Luo teaches building or providing a copy of the second container image, e.g. “current images are included in newly built container images” [0062], using a second subset of the new layers [0059, 0067], the second subset being different than the first subset [0064-0066; FIGS. 4 thru 6], e.g. “specify the container image having the container image ID "ubuntu 14.04" as a remaining container image for obtaining. Container host node 130B can determine that the container image specified in the first two rows of Table C is matching according to a first criterion based on these identified containers having a common container image ID. However, applying a second matching criterion, container host node 130B can exclude and filter out the container image indicated in the first row of Table C based on that specified container image being an older version of the container image. Container host node 130B can determine that the row 2 specified container image of Table B is a newer version the container image based on row 1 and row 2 having mismatched container image hashtag IDs and based on the second row having a more recent timestamp than the first row” [0064])
The prima facie case of obviousness would have been the same as that of claims 1 and 14.
Regarding claim 12, Du in view of Baughman in view of Luo discloses the following:
 wherein the new set of layers includes one layer having at least two files that are common to each of the sets of layers for each of the plurality of container images.  
(Du teaches that the new set of layers includes one layer having at least two files that are common [FIGS. 5J and 5K] to each of the sets of layers for each of the plurality of container images [0078])
Claim(s) 3-6, 8, 10-11, 13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Du in view of Baughman in view of Luo in view of Abrams (Pub. No. US2018/0088926).
Regarding claims 3 and 16, Du in view of Baughman in view of Luo does not disclose the following: 
further comprising, receiving a request from a client device for the first container image.  
Nonetheless, this feature would have been made obvious, as evidenced by Abrams.
(Abrams teaches receiving a request from a client device or “development system” [0045] for the first “updated” container image [0056] – associated with “a request for an updated version of a container image, the request comprising an identification of a previous version of the container image” [Claim 8 of Abrams])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Du in view of Baughman in view of Luo with the teachings of Abrams. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Use the requesting functionality of Abrams for the first container image of Du in view of Baughman in view of Luo. 
Abrams].
Regarding claims 4 and 17, Du in view of Baughman in view of Luo in view of Abrams disclose the following: 
further comprising, using the new set of layers to provide the first container image in response to the request.  
(Abrams teaches, using the new set of layers, e.g. “To save space, as a best practice developers often "squash" their layers, consolidating them into a single layer. While this may save space by eliminating duplicative files, it means developers using the image must download the entire image every time a change is made” [0036], to provide the first container image [0056, 0088-0089, 0092], e.g. “the updated version of the container image” [0056], in response to the request [0087, 0091; Claim 11 of Abrams]. 
See further evidence of the first container image below: 
- “determine a delta between container layers of the previous version of the container image and the updated version of the container image; generate, based on the delta, a patch to generate the updated version of the container image when the patch is applied to the previous version of the container image; and transmit the patch to the client device.” [Claim 8 of Abrams])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Du in view of Baughman in view of Luo with the teachings of Abrams. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the technique of Abrams to provide the first container image of Du in view of Baughman in view of Luo. 
Abrams].
Regarding claims 5 and 18, Du in view of Baughman in view of Luo in view of Abrams disclose the following: 
further comprising, receiving a request from a client device for the second container image.  
(Abrams teaches receiving a request from a client device or “development system” [0045] for the second “updated” container image [0056] – associated with “a second request for the updated version of the container image, the second request comprising the identification of the previous version of the container image” [Claim 11 of Abrams])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Du in view of Baughman in view of Luo with the teachings of Abrams. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Use the requesting functionality of Abrams for the second container image of Du in view of Baughman in view of Luo.
The motivation would have been as follows: “only new layers must be transferred and stored when upgrading to a newer version of an image” [0037 – Abrams].
Regarding claims 6 and 19, Du in view of Baughman in view of Luo in view of Abrams disclose the following: 
further comprising, using the new set of layers to provide the second container image in response to the request.  
(Abrams teaches, using the new set of layers, e.g. “To save space, as a best practice developers often "squash" their layers, consolidating them into a single layer. While this may save space by eliminating duplicative files, it means developers using the image must download the entire image every time a Abrams]. 
See further evidence of the second container image below: 
- “receive, from a second client device, a second request for the updated version of the container image; retrieve the patch from a cache; generate the updated version of the container image using the patch; and transmit the updated version of the container image to the second client device.” [Claim 12 of Abrams])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Du in view of Baughman in view of Luo with the teachings of Abrams. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the technique of Abrams to provide the first container image of Du in view of Baughman in view of Luo. 
The motivation would have been as follows: “This is most common with "base" images that contain the operating system files. For example, frequently there are new Docker images for CentOS (a Linux distribution) that contain the latest operating system patches and updates.” [0036 – Abrams].
Regarding claims 8 and 20, Du in view of Baughman in view of Luo in view of Abrams disclose the following: 
wherein the first container image is an Open Containers Initiative OCI image.  
(Abrams teaches that the first container image [0029] is an Open Containers Initiative OCI Image, evidenced within Abrams as an “Open Container Initiative (OCI) based containers” [0025])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Du in view of Baughman in view of Luo with the teachings of Abrams. 
Abrams to the first container image of Du in view of Baughman in view of Luo. 
The motivation would have been to provide a variety of container images, include “container images based on the Open Container Initiative (OCI)” [0079 – Abrams].
Regarding claim 11, Du in view of Baughman in view of Luo in view of Abrams disclose the following: 
further comprising, providing the client with the first one of the plurality of container images by utilizing the new set of layers in response to the request.  
(Abrams teaches providing the client with the first one of the plurality of container images [0056] – associated with “a request for an updated version of a container image, the request comprising an identification of a previous version of the container image” [Claim 8 of Abrams] – by utilizing the new set of layers [0036] in response to the request [Claim 8 of Abrams; Claim 11 of Abrams], e.g. “To save space, as a best practice developers often "squash" their layers, consolidating them into a single layer. While this may save space by eliminating duplicative files, it means developers using the image must download the entire image every time a change is made” [0036])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Du in view of Baughman in view of Luo with the teachings of Abrams. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the technique of Abrams to provide the first container image of Du in view of Baughman in view of Luo. 
The motivation would have been as follows: “This is most common with "base" images that contain the operating system files. For example, frequently there are new Docker images for CentOS (a Linux distribution) that contain the latest operating system patches and updates.” [0036 – Abrams
Regarding claim 13, Du in view of Baughman in view of Luo in view of Abrams disclose the following: 
wherein the plurality of container images are Open Containers Initiative (OCI) images.  
(Abrams teaches that the plurality of container images are Open Containers Initiative (OCI) images [0029], evidenced within Abrams as an “Open Container Initiative (OCI) based containers” [0025])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Du in view of Baughman in view of Luo with the teachings of Abrams. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply this property of Abrams to the first container image of Du in view of Baughman in view of Luo. 
The motivation would have been to provide a variety of container images, include “container images based on the Open Container Initiative (OCI)” [0079 – Abrams].

Response to Amendments
Applicant’s arguments, see “REMARKS”, filed November 3, 2021, with respect to claims 1-20 have been respectfully considered. However, they are moot in view of a new grounds of rejection.
Examiner has set forth a 103 rejection for all claims. 
Independent claims are rejected by prior art of Du et al. (Pub. No. US2019/0354389) in view of Baughman et al. (Pub. No. US2019/0243907) in view of Luo (Pub. No. US2019/0347121).
Dependent claims are still unpatentable over prior art of record. 
Therefore, all claims are rejected with new prior art combinations.
Examiner recommends that Applicant further amend the claims to overcome the rejection set forth, along with the prior art of record.


Conclusion    
The prior arts used for this office action were the most substantial for this rejection. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gilles Kepnang whose telephone number is (571) 270-7417. Business hours for Examiner are Monday – Friday (8:00 AM – 5:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, please contact Lewis Bullock (571) 272-3759. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                        November 9, 2021
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199